IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,370-02


                               IN RE STEVEN MORGAN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 10F0084-005 IN THE 5TH DISTRICT COURT
                               FROM BOWIE COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that on February 16, 2016, he filed a motion for DNA

testing under Chapter 64 of the Code of Criminal Procedure and that the Respondent has not ruled

on his motion.

        In these circumstances, additional facts are needed. The Respondent, Judge of the 5th District

Court of Bowie County, is ordered to file a response with this Court. In his response, the Respondent

shall state whether Relator filed a proper motion under Chapter 64 and whether the Respondent ruled

on his motion. If the Respondent has not ruled on his motion, he shall state the reasons for his failure
                                                                                                2

to do so. This application for leave to file a writ of mandamus will be held in abeyance until the

Respondent has submitted the appropriate response. Such response shall be submitted within 30 days

of the date of this order.



Filed: March 22, 2017
Do not publish